Filed 8/18/20 P. v. Norris CA4/3

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G057962

           v.                                                          (Super. Ct. No. 19CF1175)

 RAYFORD CHRISTIAN NORRIS,                                             OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Kathleen
E. Roberts, Judge. Affirmed.
                   Sheila O’Connor, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General, Noah P. Hill and
Steven E. Mercer, Deputy Attorneys General, for Plaintiff and Respondent.
               Defendant Rayford Christian Norris pleaded guilty to commercial burglary
and grand theft. He also admitted one strike prior (Pen. Code §§ 667, subds. (d) &
(e)(2)(A) for a robbery conviction, and seven prison priors (§ 667.5, subd. (b)(1),
including one for the robbery prior. The court sentenced him to four years in prison.
               Defendant argues he received ineffective assistance of counsel by being
                                                  1
advised to admit a facially invalid strike prior. He asserts the robbery strike prior is
invalid because the charging document and his plea form incorrectly identified the court
in which he suffered that conviction. We disagree and affirm.
                 RELEVANT FACTS AND PROCEDURAL HISTORY
               In May 2019, defendant was charged with felony grand theft and
commercial burglary. The complaint also alleged defendant had two strike priors, one for
robbery and one for assault with a deadly weapon, and nine prison priors. The complaint
correctly stated defendant was convicted of both strike priors on February 14, 2018, in
                             2
case number BAF1601582, but incorrectly stated the robbery conviction occurred in the
United States District Court and the assault with a deadly weapon conviction occurred in
Orange County Superior Court. Both strike convictions were listed among defendant’s
prison priors with the correct date of conviction and case number, and were correctly
alleged to have occurred in Riverside County.
               Defendant pleaded guilty to both of the charged offenses, admitted the
robbery strike prior, and admitted seven of the prison priors, including the prison prior for
the robbery. The plea form includes a page titled “ADMISSION OF PRIOR
CONVICTIONS AND PRIOR PRISON TERMS” which listed the prior convictions
defendant admitted as part of his plea, including their dates of conviction, case numbers,
       1
          Defendant obtained a certificate of probable cause to appeal the legality of his
guilty plea.
       2
           This is a Riverside County Superior Court case number.


                                              2
and charges. The list included the robbery conviction in case number BAF1601582
suffered on February 14, 2018, as a strike conviction suffered in “Fed’l Ct.” and as a
prior prison conviction suffered in Riverside County.
               During the change of plea hearing, the court asked defendant “Sir, is it true
that on February 14, 2018, in Federal Court, under case number 13AF1601582 [sic], you
were convicted of a crime of 211, which is a robbery . . . which is a strike? Is that true?”
Defendant answered, “Yes, ma’am.” The court then addressed each prison prior, ending
with: “And, finally, under -- well, on February 14, 2018, the one that you talked about
earlier -- that I asked you about earlier, you’ve already admitted it, and I told you it was
alleged, the Federal Court one, as a strike, it’s also alleged as a prison prior, just to let
you know.” The court sentenced defendant to four years in state prison (midterm of two
years for burglary doubled because of the robbery strike prior), and struck all seven
                                               3
prison priors for the purpose of sentencing.
                                        DISCUSSION
               Defendant argues he received ineffective assistance of counsel because his
attorney advised him to admit to a facially invalid strike. Defendant does not challenge
the accuracy of the date of conviction, case number, or charge for his robbery prior.
Instead, he asserts the strike is invalid because the case number associated with the
robbery is for a Riverside Superior Court case, and not a Federal Court case as indicated
                                                                        4
in the strike prior allegation in the complaint and on the plea form. We are not
persuaded and affirm the judgment.


       3
          Neither the plea form nor the reporter’s transcript address what happened with
the alleged strike prior for assault with a deadly weapon. However, the court minutes
state defendant “admits all priors” and the alleged strike for assault with a deadly weapon
was “stricken for purpose of sentencing only.”
       4
         The Attorney General concedes defendant’s prior conviction for robbery did not
take place in Federal Court.

                                                   3
              To establish ineffective assistance of counsel, defendant must prove his
counsel’s performance was deficient, and that his defense was prejudiced as a result of
this deficiency. (Strickland v. Washington (1984) 466 U.S. 668, 687.) Ineffective
assistance of counsel claims are “more appropriately made in a habeas corpus
proceeding, in which the attorney has the opportunity to explain the reasons for his or her
conduct.” (People v. Wilson (1992) 3 Cal. 4th 926, 936.) Therefore, such claims must be
rejected on direct appeal, unless “(1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was asked for a
reason and failed to provide one, or (3) there simply could be no satisfactory
explanation.” (People v. Mai (2013) 57 Cal. 4th 986, 1009.)
              Defendant argues the record affirmatively discloses counsel had no rational
tactical purpose for failing to challenge the validity of the alleged robbery strike prior.
~(aob 10)~ We disagree. Defense counsel might have simply concluded the robbery
strike alleged was valid because it correctly identified the case number, charge, and date
of conviction. Or counsel might have concluded an objection would not change the
outcome because the court of origin for the robbery conviction could be easily changed
on the plea form and in the complaint. Or, given the very favorable disposition offered,
counsel might have determined, and advised defendant, to admit the robbery strike, even
if it was improperly alleged. In any event, because the record does not affirmatively
disclose there could be no rational tactical purposes for counsel’s failing to challenge the
validity of the alleged robbery strike prior, defendant’s claim must be rejected.
              Further, even if defendant had received ineffective assistance of counsel, he
has failed to demonstrate any resulting prejudice. As noted, defendant admitted he had
suffered a prison prior for a robbery conviction out of Riverside County with the same
case number and date of conviction as the strike prior, and he does not allege this prison
prior was invalid. Therefore, even if counsel had objected to the validity of the strike
prior, the complaint and plea form would very likely have been corrected.

                                              4
                                DISPOSITION
          The judgment is affirmed.


                                          THOMPSON, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                      5